Title: From John Adams to Robert Treat Paine, 8 December 1778
From: Adams, John
To: Paine, Robert Treat


     
      Sir
      Passy Decr 8 1778
     
     I have now been Eight Months in Europe, and have received very few Letters from America, and I fear my friends have received very few from me, both I suppose, not owing to a failure in Writing but to Miscarriages in the Conveyance.
     Nothing is of more importance than to be informed of the Designs of the Ennemy. By all that I can learn from every Quarter they are as hostile as possible. Yet their Power is very limited.
     Their ruling sentiment towards Us has heretofore been Contempt: but it is now Fear. They dread Us as the most formidable Rival, that ever arose against them. They fear We shall take from them their four remaining Provinces on the Continent, their West India Islands, their East India Trade, their Whale and Cod Fisheries, their naval Power, their People even they expect will migrate by Thousands. They fear that We shall drain away so many sources of their Financies, As to bring upon them a national Bankrupcy, and this they fear would produce an Arbitrary Government in Form. In short all the Chimeras that Fables have faigned or fear conceived, as well as many real Dangers to them. These fears have arrived too late. But still they will stimulate them to desperate Attempts. And you cannot be too early apprized of the Danger or too well prepared to meet it. It is our Lot to live in these disagreable Times and we must discharge our Parts as well as We can. I hope We shall get honourable through our Difficulties some time or other. So Wishes your humble sert
     
      John Adams
     
    